                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

Jamie Dyer,

      Plaintiff,                                  Case No. 2:17-cv-1005

      V.                                          Judge Michael H. Watson

Commissioner of Social Security,                  Chief Magistrate Judge
                                                  Deavers


      Defendant.

                             OPINION AND ORDER

      On February 12,2019, Chief Magistrate Judge Deavers Issued a Report

and Recommendation ("R&R") recommending the Court overrule PlalntlfTs

Statement of Errors and affirm the decision of the Commissioner of Social

Security. R&R, ECF No. 25. Plaintiff objects. ObJ., ECF No. 26.

      When a party objects to an R&R within the allotted time, the Court "shall

make a ofe novo determination of those portions of the report or specified

proposed findings or recommendations to which objection Is made." 28 U.S.C.

§ 636(b)(1); see also Fed. R. Civ. P. 72(b). Upon review, the Court "may accept,

reject, or modify. In whole or In part, the findings or recommendations made by

the magistrate judge." 28 U.S.C. § 636(b)(1).

      Plaintiff objects solely to Magistrate Judge Deavers' conclusion that the

ALJ properly weighed the opinion of Plaintiffs treating physician. Dr. Charles

KIstler. Obj., ECF No. 26. Plaintiff contends "the ALJ did not provide good and


Case No. 2:17-cv-1005                                                  Page 1 of 3
acceptable reasons for giving less than great weight to the treating physician's

opinion," and contends that neither the fact that Plaintiff cared for children nor her

post-surgery hospital discharge summary warrant affording Dr. Kistler's opinion

less than great weight. Id.

      The Court has reviewed de novo the record, the R&R, and Plaintiffs

objections and agrees with the Magistrate Judge's recommendation. The ALJ

gave good reasons for assigning little weight to Dr. Kistler's opinion, including the

fact that Dr. Kistler's opinion was "not consistent with the record." EOF 8-2 at

PAGEIb # 78. Dr. Kistler's opinion was issued on July 22, 2016—several days
before Plaintiff had back surgery to address the lumbar stenosis with

radiculopathy that partially supported many of Dr. Kistler's opined restrictions.

The discharge summary from that surgery shows that Plaintiff postoperativeiy

had 5/5 motor capability bilaterally in her lower extremities, denied leg pain, and

was told to increase her physical activity. EOF No. 8-8 at PAGEID # 1179.

Plaintiffs postsurgical status is probative evidence, even without containing a

specific RFC opinion, see Obj. 3, ECF No. 26, and it undermines Dr. Kistler's

opinion.

      Moreover, Dr. Kistler's opinion was inconsistent with Plaintiffs activities of

daily living, as noted by both the ALJ and Chief Magistrate Judge Deavers. The

cases Plaintiff cites with respect to the ADL analysis are inapposite.




Case No. 2:17-cv-l6b5                                                     Page 2 of 3
     The Court OVERRULES Plaintiff's objections, ADOPTS the R&R, and

AFFIRMS the Commissioner's decision. The Cierk shali enter final judgment for

Defendant and terminate this case.

      IT IS SO ORDERED.




                                          MICHAEL H. WATSON, JUDGE
                                          UNITED STATE DISTRICT COURT




Case No. 2:17-cv-1005                                              Page 3 of 3
